Name: 2010/642/EU: Commission Decision of 25Ã October 2010 authorising a method for grading pig carcases in Greece (notified under document C(2010) 7230)
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  animal product;  economic analysis;  mechanical engineering;  Europe
 Date Published: 2010-10-26

 26.10.2010 EN Official Journal of the European Union L 280/60 COMMISSION DECISION of 25 October 2010 authorising a method for grading pig carcases in Greece (notified under document C(2010) 7230) (Only the Greek text is authentic) (2010/642/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(m), in conjunction with Article 4 thereof, Whereas: (1) Point B.IV, paragraph 1, of Annex V to Regulation (EC) No 1234/2007 provides that, for the classification of pig carcases, the lean-meat content has to be assessed by means grading methods authorised by the Commission, which methods may only be statistically proven assessment methods based on the physical measurement of one or more anatomical parts of the pig carcase. The authorisation of grading methods is subject to compliance with a maximum tolerance for statistical error in assessment. This tolerance is defined in Article 23(3) of Commission Regulation (EC) No 1249/2008 of 10 December 2008 laying down detailed rules on the implementation of the Community scales for the classification of beef, pig and sheep carcases and the reporting of prices thereof (2). (2) Greece has asked the Commission to authorise one method for grading dehided pig carcases. This Member State has presented a detailed description of the uniform manner of dehiding carcases in part one of the protocol provided for in Article 23(4) of Regulation (EC) No 1249/2008 and the results of its dissection trial in part two of that protocol. Both protocols were presented to the other Member States in the Management Committee for the Common Organisation of the Agricultural Markets in 2008, 2009 and 2010. (3) Examination of this request has revealed that the conditions for authorising this grading method are fulfilled. This grading method should therefore be authorised in Greece. (4) In accordance with the second paragraph of point B.III of Annex V to Regulation (EC) No 1234/2007 Member States may be authorised to provide for a presentation of pig carcases different from the standard presentation defined in the first paragraph of that point, inter alia, where normal commercial practice in their territory differs from that standard presentation. (5) Greece has specified to the Commission that, in some slaughterhouses in Greece, commercial practice requires also the removal of the skin from the pig carcases, in addition to the removal of the tongue, bristles, hooves, genital organs, flare fat, kidneys and diaphragm as required by that first paragraph. This presentation that differs from the standard presentation should therefore be authorised in Greece. (6) No modification of the apparatus or grading method may be authorised except by means of a new Commission Decision adopted in the light of experience gained. For this reason, the present authorisation may be revoked. (7) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS DECISION: Article 1 The use of the following method is hereby authorised for grading dehided pig carcases pursuant to point B.IV, paragraph 1, of Annex V to Regulation (EC) No 1234/2007 in Greece: the apparatus termed Hennessy Grading Probe (HGP 4) and the assessment method related thereto, details of which are given in the Annex. Article 2 Notwithstanding the standard presentation laid down in the first paragraph of point B.III of Annex V to Regulation (EC) No 1234/2007, pig carcases in Greece may be dehided in a uniform manner before being weighed and graded. In order to establish quotations for pig carcases on a comparable basis, the recorded hot carcase weight shall be adjusted according to the following formula: hot carcase weight = 1,05232 Ã  weight of the dehided carcase Article 3 Modifications of the apparatus or the assessment method shall not be authorised. Article 4 This Decision is addressed to the Hellenic Republic. Done at Brussels, 25 October 2010. For the Commission Dacian CIOLOÃ  Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 337, 16.12.2008, p. 3. ANNEX METHOD FOR GRADING PIG CARCASES IN GREECE 1. Grading of dehided pig carcases shall be carried out by means of the apparatus termed Hennessy Grading Probe (HGP 4). 2. The apparatus shall be equipped with a probe of 5,95 millimetres diameter (and of 6,3 millimetres at the blade on top of the probe) containing a photodiode (Siemens LED of the type LYU 260-EO) and photodetector of the type Silonex SLCD-61N1 and having an operating distance of between 0 and 120 millimetres. The results of the measurements shall be converted into estimated lean meat content by means of the HGP 4 itself or a computer linked to it. 3. The lean meat content of the carcase shall be calculated according to the following formula: Ã ¶ = 62,400  0,495Ã §1  0,559Ã §2 + 0,129Ã §3 where: Ã ¶ = the estimated percentage of lean meat in the carcase, Ã §1 = the thickness of back-fat (without rind) in millimetres, measured at 8 centimetres off the midline of the carcase at the level of the last rib, Ã §2 = the thickness of back-fat (without rind) in millimetres, measured at 6 centimetres off the midline of the carcase between the third and fourth last ribs Ã §3 = the thickness of the dorsal muscle in millimetres, measured at the same time and in the same place as X2. This formula shall be valid for carcases weighing between 60 and 120 kilograms.